Exhibit 10.1

NATUS MEDICAL INCORPORATED

JONATHAN A. KENNEDY EMPLOYMENT AGREEMENT

This Agreement is entered into as of April 8, 2013 (the “Effective Date”), by
and between Natus Medical, Incorporated (“Company”), and Jonathan A. Kennedy
(“Employee”).

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Employee will serve as Chief
Financial Officer (“CFO”). Employee will render such business and professional
services in the performance of his duties, consistent with Employee’s position
within the Company, as shall reasonably be assigned to him by the Company’s
Chief Executive Officer (“CEO”). The period of Employee’s employment under this
Agreement is referred to herein as the “Employment Term.”

(b) Obligations. During the Employment Term, Employee will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Employee agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the CEO.

2. At-Will Employment. The parties agree that Employee’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. Employee understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.

3. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Employee an
annual salary of $340,000 as compensation for his services (the “Base Salary”).
The Base Salary will be paid periodically in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholding.
Employee’s salary will be subject to review and adjustments will be made based
upon the Company’s normal performance review practices.

(b) Performance Bonus. Employee shall be eligible to receive a cash bonus
pursuant to the Company’s Executive Management Incentive Plan of up to 65% (at
100%) of base salary, contingent on Company performance.

(c) Sign-on Bonus. In addition, the Company will offer a sign-on bonus in the
amount of $50,000 payable within 30 days of your start date.

(d) Equity Awards. Subject to approval by the Board of Directors, Employee shall
receive the following equity awards: Employee shall receive options to purchase
100,000 shares of Company Common Stock Employee’s, pursuant to and governed by
the terms of the Company’s 2011 Stock Awards Plan (“2011 Plan”), with an
exercise price at the date of grant determined in accordance with the 2011 Plan.
Vesting begins six (6) months from and is retroactive to Employee’s start date.
Stock vests at 1/48th per month. Notwithstanding any other provision of the
Agreement, under no circumstances shall Employee have any right to exercise
stock options before Employee has completed one-hundred-eighty-days of
employment. Employee shall also receive 50,000 shares of restricted stock
pursuant to and governed by the terms of the 2011 Plan, which shares shall vest
at the rate of 50% on the second anniversary of the grant, 25% on the third
anniversary of the grant, and the final 25% on the fourth anniversary of the
grant. Employee shall be eligible for future equity awards commencing in 2013,
as determined by the Company’s Compensation Committee.

4. Employee Benefits. During the Employment Term, Employee will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other employees of the Company,
including, without limitation, the Company’s group medical, dental, vision,
disability, life insurance, and flexible-spending account plans consistent with
the terms of such plans. The Company reserves the right to cancel or change the
benefit plans and programs it offers to its employees at any time.



--------------------------------------------------------------------------------

5. Paid Time Off (“PTO”). Employee is entitled to receive PTO pursuant to Natus’
standard benefit policy currently and hereafter maintained by the Company, and
as may be cancelled or changed from time to time.

6. Expenses. The Company will reimburse Employee for reasonable travel,
entertainment or other expenses incurred by Employee in the furtherance of or in
connection with the performance of Employee’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

7. Severance.

(a) Involuntary Termination. If Employee’s employment with the Company
terminates other than for “Cause” (as defined herein), death or disability, and
Employee signs and does not revoke a standard release of claims with the
Company, then, subject to Section 11, Employee shall be entitled to (i) receive
continuing payments of severance pay (less applicable withholding taxes) at a
rate equal to his Base Salary rate, as then in effect, for a period equal to
twelve (12) months from the date of Employee’s “separation from service” (as
defined in Treas. Reg. 1.409A-1(h)) with the Company, to be paid periodically in
accordance with the Company’s normal payroll policies and commencing with the
latest payroll date that is also within seventy (70) days from the date of
“separation from service” provided that the required release is effective on
such date (with payments that would have been made on earlier payroll dates, but
for this provision, cumulated and paid on such payroll date); (ii) the immediate
vesting and exercisability of 100% of the shares subject to all of Executive’s
stock options and restricted stock (whether currently outstanding or granted in
following the Effective Date) outstanding on the date of such termination (the
“Stock Options”) and (iii) continued payment by the Company of the group health
continuation coverage premiums for Executive’s eligible dependents under Title X
of the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) as
in effect through the lesser of (x) twelve (12) months from the effective date
of such termination, (y) the date upon which Executive and Executive’s eligible
dependents become covered under similar plans , or (z) the date Executive no
longer constitutes a “Qualified Beneficiary” (as such term is defined in
Section 4980B(g) of the Internal Revenue Code of 1986, as amended (the “Code”);
provided, however, that Executive will be solely responsible for electing such
coverage within the required time periods.

(b) Voluntary Termination; Termination for Cause. If Employee’s employment with
the Company terminates voluntarily by Employee (other than as described in
subsection (c) below) or for Cause by the Company or due to Employee’s death or
disability, then (i) all vesting of Stock Options and restricted stock and
restricted stock units will immediately cease, (ii) all payments of compensation
by the Company to Employee hereunder will terminate immediately (except as to
amounts already earned), and (iii) Employee will only be eligible for severance
benefits, if any, in accordance with the Company’s established policies as then
in effect.

(c) Change of Control Benefits. If within six (6) months following a “Change of
Control” (as defined below) (i) Employee terminates Employee’s employment with
the Company for Good Reason after providing the Company with written notice
within the ninety (90) days after the occurrence of an event constituting Good
Reason and an opportunity for the Company to cure such occurrence of not less
than thirty (30) days, or (ii) the Company or the successor corporation
terminates Employee’s employment with the Company for other than Cause, death or
disability, then Employee shall be entitled to the benefits provided for in
subsection (a). Employee shall only be permitted to receive the benefits
provided for in subsection (a) once and shall not be permitted to claim such
benefits under both subsection (a) and (c) such that Employee would receive the
benefits pursuant to subsection (a) twice. The payment-characterization
provisions made under subsection (a) above for purposes of Section 409A of the
Code shall apply as well.

8. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 8, would be subject to the excise tax imposed
by Section 4999 of the Code, then the Employee’s severance benefits under
Section 4(a)(i) shall be either:

 

  •  

delivered in full, or

 

  •  

delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 

  •  

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the

 

Page 2 of 8



--------------------------------------------------------------------------------

 

greatest amount of severance benefits, notwithstanding that all or some portion
of such severance benefits may be taxable under Section 4999 of the Code. Unless
the Company and Employee otherwise agree in writing, any determination required
under this Section 8 shall be made in writing by the Company’s independent
public accountants immediately prior to Change of Control (the “Accountants”),
whose determination shall be conclusive and binding upon Employee and the
Company for all purposes. For purposes of making the calculations required by
this Section 8, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 8. If payment is to be in a lesser amount then
reduction shall occur in the following order: (i) reduction of payments of cash;
and (ii) reduction in equity awards; and in each category reduction shall be pro
rata between those payments subject to Section 409A and payments not subject to
Section 409A.

9. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” shall mean (i) any act of
personal dishonesty taken by Employee in connection with his responsibilities as
an employee and intended to result in substantial personal enrichment of
Employee, (ii) Employee’s conviction of a felony, (iii) a willful act by
Employee which constitutes gross misconduct and which is injurious to the
Company, or (iv) continued substantial violations by Employee of Employee’s
employment duties which are demonstrably willful and deliberate on Employee’s
part after there has been delivered to Employee a written demand for performance
from the Company which specifically sets forth the factual basis for the
Company’s belief that Employee has not substantially performed Employee’s
duties.

(b) Change of Control. For purposes of this Agreement, “Change of Control” of
the Company is defined as:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

(iii) the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than forty percent (40%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company; or

(iv) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.

(c) Good Reason. For purposes of this Agreement, “Good Reason” shall mean any of
the following actions taken without the Employee’s express written consent:
(i) the material reduction of the Employee’s duties or responsibilities relative
to Employee’s duties or responsibilities in effect immediately prior to such
reduction; provided, however, that a reduction in duties or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
(as, for example, when the Chief Financial Officer of Natus Medical Incorporated
remains as such following a Change of Control and is not made the Chief
Financial Officer of the acquiring

 

Page 3 of 8



--------------------------------------------------------------------------------

corporation) shall not constitute “Good Reason;” (ii) a material reduction by
the Company in Employee’s annual Base Salary as in effect immediately prior to
such reduction; (iii) a material reduction by the Company in the kind or level
of employee benefits to which Employee is entitled immediately prior to such
reduction with the result that Employee’s overall benefits package is
significantly reduced; (iv) the relocation of Employee’s primary place of work
to a facility or a location that increases Employee’s commute distance by more
than 35 miles from Employee’s then primary place of work ; or (v) the material
breach of this Agreement by the Company (including, but not limited to, failure
of the Company to obtain the assumption of this Agreement by any successors
contemplated in Section 12).

10. Confidential Information. Employee agrees to enter into the Company’s
standard Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”) upon commencing employment hereunder.

11. Conditional Nature of Severance Payments.

(a) Noncompete. Employee acknowledges that the nature of the Company’s business
is such that if Employee were to become employed by, or substantially involved
in, the business of a competitor of the Company following the termination of
Employee’s employment with the Company, it would be very difficult for Employee
not to rely on or use the Company’s trade secrets and confidential information.
Thus, to avoid the inevitable disclosure of the Company’s trade secrets and
confidential information, Employee agrees and acknowledges that Employee’s right
to receive the severance payments set forth in Section 7 (to the extent Employee
is otherwise entitled to such payments) shall be conditioned upon Employee not
directly or indirectly engaging in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director or
otherwise), nor having any ownership interest in or participating in the
financing, operation, management or control of, any person, firm, corporation or
business that competes with Company or is a customer of the Company. Upon any
breach of this section, all severance payments pursuant to this Agreement shall
immediately cease.

(b) Non-Solicitation. Until the date eighteen (18) months after the termination
of Employee’s employment with the Company for any reason, Employee agrees not,
either directly or indirectly, to solicit, induce, attempt to hire, recruit,
encourage, take away, hire any employee of the Company or cause an employee to
leave his or her employment either for Employee or for any other entity or
person. Additionally, Employee acknowledges that Employee’s right to receive the
severance payments set forth in Section 7 (to the extent Employee is otherwise
entitled to such payments) are contingent upon Employee complying with this
Section 10(b) and upon any breach of this section all severance payments
pursuant to this Agreement shall immediately cease.

(c) Understanding of Covenants. Employee represents that Employee (i) is
familiar with the foregoing covenants not to compete and not to solicit, and
(ii) is fully aware of Employee’s obligations hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants.

12. Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this Agreement in connection
with Employee’s termination of employment constitute deferred compensation
subject to Section 409A, and Employee is deemed at the time of such termination
of employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
6-month period measured from Employee’s separation from service from the Company
or (ii) the date of Employee’s death following such a separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to Employee including, without
limitation, the additional tax for which Employee would otherwise be liable
under Section 409A(a)(1)(B) in the absence of such a deferral. The first payment
thereof will include a catch-up payment covering the amount that would have
otherwise been paid during the period between Employee’s termination of
employment and the first payment date but for the application of this provision,
and the balance of the installments (if any) will be payable in accordance with
their original schedule. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder comply with Section 409A. To the
extent any payment under this Agreement may be classified as a “short-term
deferral” within the meaning of Section 409A, such payment shall be deemed a
short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
section

 

Page 4 of 8



--------------------------------------------------------------------------------

are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A of the Code, the amount of any such expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any lifetime or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which the Employee
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Employee upon Employee’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Employee to receive any
form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Employee’s
right to compensation or other benefits will be null and void.

14. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Natus Medical, Inc.

1501 Industrial Road

San Carlos, CA 94070

Attn: James Hawkins Chief Executive Officer

If to Employee:

at the last residential address known by the Company.

15. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

16. Arbitration.

(a) General. In consideration of Employee’s service to the Company, its promise
to arbitrate all employment related disputes and Employee’s receipt of the
compensation, pay raises and other benefits paid to Employee by the Company, at
present and in the future, Employee agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Employee’s
service to the Company under this Agreement or otherwise or the termination of
Employee’s service with the Company, including any breach of this Agreement,
shall be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Employee agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Employee
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Employee.

 

Page 5 of 8



--------------------------------------------------------------------------------

(b) Procedure. Employee agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. Employee agrees that
the arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication
and motions to dismiss and demurrers, prior to any arbitration hearing. Employee
agrees that the arbitrator shall issue a written decision on the merits.
Employee also agrees that the arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
Employee understands the Company will pay for any administrative or hearing fees
charged by the arbitrator or AAA except that Employee shall pay the first
$200.00 of any filing fees associated with any arbitration Employee initiates.
Employee agrees that the arbitrator shall administer and conduct any arbitration
in a manner consistent with the Rules and that to the extent that the AAA’s
National Rules for the Resolution of Employment Disputes conflict with the
Rules, the Rules shall take precedence.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Employee and the Company.
Accordingly, except as provided for by the Rules, neither Employee nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law that the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Employee agrees that any party may
also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys’ fees.

(e) Administrative Relief. Employee understands that this Agreement does not
prohibit Employee from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Employee from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Employee acknowledges and agrees that
Employee is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Employee further acknowledges and
agrees that Employee has carefully read this Agreement and that Employee has
asked any questions needed for Employee to understand the terms, consequences
and binding effect of this Agreement and fully understand it, including that
Employee is waiving Employee’s right to a jury trial. Finally, Employee agrees
that Employee has been provided an opportunity to seek the advice of an attorney
of Employee’s choice before signing this Agreement.

17. Integration. This Agreement, together with the any Company stock awards plan
pursuant to which stock options, restricted stock, restricted stock units or
other equity awards have been made to Employee, any agreements representing any
such equity awards, and the Confidential Information Agreement represents the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements whether written or
oral. No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless it is in writing and specifically mentions this
Section 16 and it is signed by duly authorized representatives of the parties
hereto.

18. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, shall not operate as or be construed to be
a waiver of any other previous or subsequent breach of this Agreement.

19. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

20. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

Page 6 of 8



--------------------------------------------------------------------------------

21. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

22. Acknowledgment. Employee acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

[Signature Page to Follow]

 

Page 7 of 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

COMPANY:       NATUS MEDICAL INCORPORATED       By:  

 /s/ Jim Hawkins

    Date:  

 

  Jim Hawkins       Title:   Chief Executive Officer       EMPLOYEE:      

 /s/ Jonathan A. Kennedy

    Date:  

 

Jonathan A. Kennedy      

[Signature Page to Employment Agreement]

 

Page 8 of 8